Luke, J.
This ease has been in this court before. 21 Ga. App. 717 (94 S. E. 901). The law of the ease as to the merits of the pleadings was then settled. The case was tried by a jury and the issues were fully and fairly submitted. There was no reversible error in the rulings on the admissibility of evidence. The charge of the court as a whole was full and fair. The evidence authorized the verdict, which has the approval of the trial judge; and for no complaint and error assigned should the judgment overruling the motion for a new trial be reversed.

Judgment affirmed.

"Wade, C. J., and Jenkins, J., concur.
. Complaint; from Bibb superior court—Judge Mathews. July 9, 1918.
Hardemanj Jones, Park & Johnston, Harry S. Strozier, for plaintiff in error. P. B. D’Orr, contra.